Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 20 and 26, 2021, were filed after the mailing date of the Notice of Allowance on May 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-7 remain allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed method comprising contacting (a) a solvent, (b) a carboxylic acid, (c) a titanium-containing compound, (d) a nitrogen-containing compound, (e) a chromium-containing compound, and (f) a silica support to form a mixture, and spray-drying said mixture to form a pre-catalyst powder, wherein, in the mixture, (1) a weight ratio of solvent to carboxylic acid is from about 1:1 to about 
Exemplary prior art includes Cao et al. (U. S. Patent Publication No. 2015/0174554), which teaches the preparation of a catalyst, in which a silver impregnation solution comprising silver ions, a silver concentration enhancer, at least one organic amine, and water is formed, wherein said silver impregnation solution may further contain oxalic acid (Abstract).  Examples of the organic amine include isopropylamine, diisopropylamine, t-butylamine, and ethanolamine (paragraph [0009]), exemplary solvents include water and alcohols (paragraph [0013]).  Cao et al. further teach the feasibility in the catalyst obtained in the aforementioned preparation containing promoters, examples of which include titanium and chromium (paragraph [0042]).
Cao et al. do not teach or suggest the limitations of Applicants’ claimed method regarding spray-drying the mixture, or regarding the aforementioned claimed ratios (1) through (4).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 9, 2021